Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  January 24, 2020                                                               Bridget M. McCormack,
                                                                                               Chief Justice

                                                                                      David F. Viviano,
                                                                                      Chief Justice Pro Tem
  158852 & (84)
                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                   Richard H. Bernstein
  DETROIT ALLIANCE AGAINST THE RAIN                                                Elizabeth T. Clement
  TAX, DETROIT IRON & METAL COMPANY,                                               Megan K. Cavanagh,
                                                                                                    Justices
  AMERICAN IRON & METAL COMPANY,
  McNICHOLS SCRAP IRON & METAL
  COMPANY, MONIER KHALIL LIVING TRUST,
  and BAGLEY PROPERTIES, LLC,
            Plaintiffs-Appellants,
  v                                                      SC: 158852
                                                         COA: 339176
  CITY OF DETROIT, DETROIT WATER AND
  SEWERAGE DEPARTMENT, and DETROIT
  BOARD OF WATER COMMISSIONERS,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for leave to file supplemental authority is
  GRANTED. The application for leave to appeal the November 6, 2018 judgment of the
  Court of Appeals is considered. We direct the Clerk to schedule oral argument on the
  application. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals erred in concluding that Bolt v City of
  Lansing, 459 Mich. 152, 164 (1998), is distinguishable from this case on the basis that
  Detroit’s sewer system is a combined system rather than a separate storm and sanitary
  sewer system. 1963 Const, art 9, § 31. In addition to the brief, the appellants shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellees shall file a supplemental brief within 21 days of being served with the
  appellants’ brief. The appellees shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellants. A reply, if any,
  must be filed by the appellants within 14 days of being served with the appellees’ brief.
  The parties should not submit mere restatements of their application papers.
                                                                                                                2


       Trappers Properties, et al., is invited to file a brief amicus curiae. Other persons or
groups interested in the determination of the issues presented in this case may move the
Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 24, 2020
        s0121
                                                                              Clerk